Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2021 and the information disclosure statement (IDS) submitted on September 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two separate information disclosure statements are being considered by the examiner.  It is noted that the foreign references and NPL listed on the information disclosure statement (IDS) submitted on January 10, 2020 were not previously provided.  The information disclosure statement (IDS) submitted on September 15, 2021 lists all of the foreign references listed on the information disclosure statement (IDS) submitted on January 10, 2020 and provides all of the aforementioned foreign references.  All of these foreign references have been considered herein.  The information disclosure statement (IDS) submitted on September 16, 2021 lists all of the NPL documents listed on the information disclosure statement (IDS) submitted on January 10, 2020 and provides all of the aforementioned NPL documents.  All of these NPL documents have been considered herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jian Jian on September 14, 2021.
The application has been amended as follows: 
Cancel Claims 15, 17, and 19-29.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Rapparini US 2011/0185911 in view of Capitani US 2014/0083873 and Middleton et al. US 2007/0267374, does not disclose or reasonably suggest a method of preparing a beverage by a beverage preparation device, the method comprising inserting a capsule in the beverage preparation device, the capsule comprising a cover extending beyond a step shaped recess in a direction of a radius going from a center outward wherein a lower surface of the cover is sealed on an upper surface of the step shaped portion and sealed on an upper surface of the inner flange portion wherein the lower part of the outer flange portion extends in an inward direction up to the cavity wall and the relief extends beyond the cover in the direction opposite to the direction beyond the cover.  Instead, FIG. 30 of Middleton et al. does not teach the relied extending beyond the cover in the direction opposite to the direction beyond the cover.  FIG. 32 of Middleton et al. does not teach a lower surface of the cover being sealed on an upper surface of the step shaped portion and sealed on the upper surface of the inner flange portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.